



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Johannes,
2019 ONCA 696

DATE: 20190926

DOCKET: C66635

Juriansz, Pepall and Roberts
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Caitlin Johannes

Appellant

Lisa Jørgensen, for the appellant

Kerry Benzakein, for the respondent

Heard and released orally:
    September 20, 2019

On appeal from
    the judgment of Justice Kofi N. Barnes of the Superior Court of Justice, dated December
    18, 2018, dismissing the
certiorari
application, affirming the order
    of Justice
G. Paul
Renwick of the Ontario Court of
    Justice, dated June 22, 2018, committing the appellant to stand trial.


REASONS FOR DECISION

[1]

The appellant appeals the dismissal of her
certiorari
application to quash the order that the preliminary inquiry judge made
    committing her to trial on various drug related charges. She argues that the
    preliminary inquiry judge committed jurisdictional error due to the absence of any
    evidence and the reviewing judge erred in not so finding. She particularly
    notes the absence of evidence on timing.

[2]

There was evidence before the preliminary
    inquiry judge from which a jury could infer that the appellant had knowledge
    and control of the contraband in the two locked rooms in the house. Amongst
    other things she was the sole registered owner of the house; the money counter
    and vacuum sealer were in plain view in one of the rooms; there was open mail
    addressed to the appellant and the homeowner in one of the rooms; a childrens
    play area was adjacent to the rooms; the appellant was the regular caregiver of
    the children; household items were situate in one of the rooms; and the
    contents of intercepted communications between the appellant and her husband,
    the co-accused, rendered the identified inferences available to be drawn.

[3]

We are not persuaded that the lack of evidence
    on precise timing of when the various items were placed in the rooms and when
    the rooms were locked renders the inferences speculative. As stated in
R.
    v. Kamermans
, [2016] O.J. No. 685, provided the inferences advanced by the
    Crown are within the field of available inferences and provide evidence of each
    essential element of the offence, committal follows. The reviewing judges
    conclusion on wilful blindness does not detract from this outcome.

[4]

The appeal is dismissed.

R.G. Juriansz
    J.A.

S.E. Pepall
    J.A.

L.B. Roberts
    J.A.


